        Case 3:21-cv-00024-DPM Document 19 Filed 05/06/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

LEAH BANKS                                                                   PLAINTIFF
ADC #868043

                           CASE NO. 3:21-CV-24-DPM-BD

WILLISTER BLACK, et al.                                                  DEFENDANTS

                                        ORDER

       Defendant Black, thorough counsel, has requested that the record be held open

until the Sherriff has an opportunity to produce the requested tape. (Doc. No. 16) For

good cause, the motion (Doc. No. 16) is GRANTED.

       IT IS SO ORDERED, this 6th day of May, 2021.


                                              ___________________________________
                                              UNITED STATES MAGISTRATE JUDGE
